DETAILED ACTION
This Office Action is in response to Application filed on 06 May 2020.
Claims 1-18 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht et al., U.S. Patent App. Pub. 2015/0007261, hereinafter referred to as “Hecht”.

Referring to claim 1, Hecht discloses a method of disaster recovery including for servers and virtual servers; and determining data protection risk of resources (See paragraphs 0002, 0003, 0013, 0052, 0053, and 0054). - A method for determining disaster recovery readiness for a data processing environment which includes one or more physical and/or virtual data processing infrastructure elements, and where a disaster recovery (DR) service provides disaster recovery for the infrastructure elements, the method comprising:
Hecht discloses a data protection (DP) scheme including DP gap profile, where the DP gap is assessed for risk an severity of impact on DP, risk thus being likely success of DR test, (See paragraphs 0013, 0014, 0053).  Hecht disclose DP resources having recovery, storage, backups, and configurations (See paragraphs 0003, 0054). - a.    storing information in a Recovery Maturity Index (RMI) representing one or more criteria indicative of expected successful DR test, the RMI further depending on a recovery maturity elements, and the recovery maturity elements comprise at least Recovery Life Cycle Management, and infrastructure component-related automation aspects related to one or more of automated storage and backup discovery , automated configuration discovery/application dependency, automated recovery execution, and centralized document repository
Hecht discloses a user interface, for user input, to communicate with DP system; receiving reports of DP risk scores and aggregated risk scores (See paragraph 0092, 0236, 0245). - b.    accepting data, via a user interface, representing one or more evaluations of one or more of the criteria specified in the RMI, where the user interface accepts the evaluations as a numerical score for each infrastructure element type and 
Hecht discloses gap analysis rules can specify severity affecting different resources with low or high risk (See paragraph 0133 and 0165). - c.    determining if the environment is ready for Disaster Recovery by comparing one or more of the evaluation(s) to predetermined information; and
Hecht discloses fixing risks and running analysis in test environment (See paragraph 0246). - d.    if the environment is determined to be ready for Disaster Recovery testing, enabling at least one DR test for execution.

Referring to claim 2, Hecht discloses load-balancers for DP resources and including configuration of specific DP resources (See paragraphs 0185 and 0133). - The method of claim 1 wherein the recovery execution further comprises: programmatically generating a master workflow with multiple phases, the master workflow generated from the configuration data for the configurable items within a scope for the recovery.

Referring to claim 3, Hecht discloses a history database including discovered DP gaps (See paragraph 0090). The method of claim 1 wherein the recovery maturity elements further comprise one or more recovery test histories.

Referring to claim 4, Hecht discloses DP risk scores can assessed based on changes to data protection techniques (See paragraph 0018). - The method of claim 1 wherein the recovery maturity elements further comprise one or more recovery trends.

Referring to claim 5, Hecht discloses DP risk scores, the DP risk scores can be aggregation of multiple scores, and comparing scores with previous scores and with thresholds to indicate a failure (See paragraph 0055, 0168, and 0236). - The method of claim 1 where if a sum of the numerical scores in the matrix is below a defined score, it is determined that the environment is not likely ready for Disaster Recovery, and if the sum of numerical scores is above a second defined score, it is determined that the environment is likely ready for DR.

Referring to claim 6, Hecht discloses DP risk scores can be aggregation of multiple scores and wherein the score is indicative of a level, or weight, of risk, (See paragraph 0055 and 0168).  - The method of claim 5 where the sum of the numerical scores is a weighted sum applying a different weight to at least two of the aspects of the RMI.

Referring to claim 7, Hecht discloses the use of a test environment that separate for users (See paragraph 0246). - The method of claim 1 additionally comprising: executing the DR test within a disaster recovery environment that is separate from the production environment.

Referring to claim 8, Hecht discloses providing information and analysis on newly detected risks from changes that are due to insufficient quality (Se paragraph 0236). - The method of claim 1 additionally comprising: providing further information related to 

Referring to claim 9, Hecht discloses a user interface for communicate to the DP system for the user to update rules and re-run analysis (See paragraph 0092, 0099, 0246). - The method of claim 8 additionally where: d.    the user interface accepts revised data representing one or more evaluations; and e.    a second step of determining if the environment is ready for DR testing based on the revised data.

Referring to claim 10-18, claims 10-18 are rejected for similar reasons as claims 1-9 respectively, see above rejections.  Hecht additional discloses the method being computerized with a processor and memory with a computer program stored on a storage medium (See paragraph 0013 and 0047).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2010/0077257 to Burchfield et al.
- Disaster recoverability testing and validation to address anomalies and deficiencies 
U.S. Patent App. Pub. 2015/0317194 to Sampath et al.
- Validation of disaster recovery plan
U.S. Patent App. Pub. 2015/0347242 to Martos et al.

U.S. Patent App. Pub. 2018/0067824 to Conti et al.
-Analytics of disaster recovery to enhance readiness
U.S. Patent App. Pub. 2019/0243737 to Savino et al.
- Disaster recovery test for cloud environment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        June 17, 2021